DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 12 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 2 recites polyphenylene comprises poly(phenylene ether) in an amount of 60 to less than 68 weight percent”. While there is a support to recite “a composition comprising about 60 to 68 weight percent of polyphenylene”, there is no support found in present specification to disclose “polyphenylene comprises poly(phenylene ether) in an amount of 60 to less than 68 weight percent”.
Claims 4 and 12 are amended to recite “30 to 60 weight percent of a dehydrating agent” and “30 to 60 weight percent of a dehydrating agent wherein the dehydrating agent comprises at least one of magnesium hydroxide, aluminum hydroxide or zinc borate” respectively. Applicant points to paragraph 0059 and table 2. However, there is no support found in present specification and table 2 to broadly recite 30 to 60 weight percent of a dehydrating agent” and “30 to 60 weight percent of a dehydrating agent wherein the dehydrating agent comprises at least one of magnesium hydroxide, aluminum hydroxide or zinc borate”. Similar rejection applied to claim 22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2012/0097220).
Regarding claims 4 and 22, Miyashita discloses multilayer comprising layer (I), i.e. core layer, (paragraph 0195) comprising a composition comprising 50 mass% or more (paragraph 0089) of polyphenylene ether (paragraph 0089) and 1 to 20 mass% of hydrogenated SEBS, i.e. hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene and triblock copolymer, (paragraph 0096) and a layer (IV), i.e. first cap layer, disposed on a surface of the core layer (abstract) wherein the first cap layer comprises polypropylene (paragraphs 0109, 0369, 0382, 0387).  Further, Miyashita discloses that the first cap layer comprises flame retardant such as magnesium hydroxide, i.e. dehydrating agent, as needed (paragraphs 0098, 0404).
Miyashita discloses that flame retardant is added in a content of 30 mass% or less (paragraph 0099). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, since the instant specification is silent to unexpected results, the specific amount of flame retardant is not considered to confer patentability to the claims. As the flame retardancy is a variable that can be modified, among others, by adjusting the amount of flame retardant, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of flame retardant in the first cap layer to obtain the desired flame retardancy (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Miyashita is silent regarding weight average molecular weight. However, case laws holds that if there is no evidence in the record pointing to any critical significance in a claimed molecular weight then the claims are not patentable over the prior art.  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Should applicant argue criticality of molecular weight, it will be noted that applicant’s examples do not indicate or suggest a critical molecular weight. Such data has little to no probative value.
Regarding claim 11, Miyashita discloses multilayer comprising layer (I), i.e. core layer, (paragraph 0195) comprising a composition comprising 50 mass% or more (paragraph 0089) of polyphenylene ether (paragraph 0089) and 1 to 20 mass% of hydrogenated SEBS, i.e. hydrogenated diblock or triblock copolymer of an alkenyl aromatic compound and a conjugated diene, (paragraph 0096) and a layer (IV), i.e. first cap layer, disposed on a surface of the core layer (abstract) wherein the first cap layer comprises polypropylene (paragraphs 0109, 0369, 0382, 0387). Miyashita is silent regarding a second cap layer and it comprising polypropylene. However, Miyashita does teach a cap layer on a surface of the core layer to obtain mechanical strength (paragraph 406). Therefore, it would have been obvious to one of ordinary skill in the art to provide a second cap layer comprising polypropylene on the other surface of the core layer. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing a second cap layer would have achieved expected results such as enhanced mechanical strength. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960).
Regarding claim 2, Miyashita discloses the multilayer sheet of claim 11, wherein the polyphenylene comprises polyphenylene ether in an amount of 50 mass% or more (abstract, paragraph 0089).
Regarding claim 3, Miyashita discloses the multilayer sheet of claim 11, wherein the polyphenylene has a viscosity of 0.6 or less (paragraph 0093).
Regarding claim 5, Miyashita discloses the multilayer of claim 11, wherein the multilayer further requires flame retardant additive in an amount of 30 mass% or less (paragraph 0099).
Regarding claim 6, Miyashita discloses the multilayer of claim 11, wherein the flame retardant comprises a halogen containing flame retardant (paragraph 0098).
Regarding claim 7, Miyashita discloses the multilayer of claim 11, wherein the polypropylene comprises a polypropylene homopolymer or a polypropylene copolymer (paragraphs 0109, 0135, 0379).
Regarding claim 8, Miyashita discloses the multilayer of claim 11, wherein the first cap layer further comprises an UV light absorber (paragraph 0491).
Regarding claim 9, Miyashita discloses the multilayer of claim 8 wherein the flame retardant additive comprises magnesium hydroxide or inorganic flame retardant, i.e. non halogenated flame retardant, (paragraph 0445).
Regarding claim 12, Miyashita discloses multilayer comprising layer (I), i.e. core layer, (paragraph 0195) comprising a composition comprising 50 mass% or more (paragraph 0089) of polyphenylene ether (paragraph 0089) and 1 to 20 mass% of hydrogenated SEBS, i.e. hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene comprises a hydrogenated diblock or triblock copolymer of polystyrene and polyethylene-butylene, (paragraph 0096) and a layer (IV), i.e. first cap layer, disposed on a surface of the core layer (abstract) wherein the first cap layer comprises polypropylene (paragraphs 0109, 0369, 0382, 0387). Further, Miyashita discloses that the first cap layer comprises flame retardant such as magnesium hydroxide, i.e. dehydrating agent, as needed (paragraphs 0098, 0404).
Miyashita discloses that flame retardant is added in a content of 30 mass% or less (paragraph 0099). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, since the instant specification is silent to unexpected results, the specific amount of flame retardant is not considered to confer patentability to the claims. As the flame retardancy is a variable that can be modified, among others, by adjusting the amount of flame retardant, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of flame retardant in the first cap layer to obtain the desired flame retardancy (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Miyashita is silent regarding a second cap layer and it comprising polypropylene. However, Miyashita does teach a cap layer on a surface of the core layer to obtain mechanical strength (paragraph 406). Therefore, it would have been obvious to one of ordinary skill in the art to provide a second cap layer comprising polypropylene on the other surface of the core layer. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing a second cap layer would have achieved expected results such as enhanced mechanical strength. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960).
Given that Miyashita discloses the same layers including their compositions as presently claimed, it is clear that the interlayer bonding strength between the layers of Miyashita would be the same as presently claimed.
Regarding claim 13, Miyashita discloses the multilayer of claim 11, wherein a thickness of the core layer is 25 microns or more (paragraph 0118) and a thickness of the multilayer is 200 to 1000 microns (paragraph 0482).
Regarding claim 14, Miyashita discloses the multilayer of claim 11, wherein given that Miyashita discloses the same layers including their compositions as presently claimed, it is clear that the multilayers of Miyashita would have the same properties as presently claimed.
Regarding claim 15, an article comprising the multilayer sheet of claim 11, wherein the article is photovoltaic module (paragraphs 0001-0002).

Claims 2-11, 13-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2012/0097220) in view of Ziegler et al. (US 2014/0045979).
Regarding claims 4 and 22, Miyashita discloses multilayer comprising layer (I), i.e. core layer, (paragraph 0195) comprising a composition comprising 50 mass% or more (paragraph 0089) of polyphenylene ether (paragraph 0089) and 1 to 20 mass% of hydrogenated SEBS, i.e. hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene and triblock copolymer, (paragraph 0096) and a layer (IV), i.e. first cap layer, disposed on a surface of the core layer (abstract) wherein the first cap layer comprises polypropylene (paragraphs 0109, 0369, 0382, 0387). Further, Miyashita discloses that the first cap layer comprises flame retardant such as magnesium hydroxide, i.e. dehydrating agent, as needed (paragraphs 0098, 0404).
Miyashita discloses that flame retardant is added in a content of 30 mass% or less (paragraph 0099). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, since the instant specification is silent to unexpected results, the specific amount of flame retardant is not considered to confer patentability to the claims. As the flame retardancy is a variable that can be modified, among others, by adjusting the amount of flame retardant, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of flame retardant in the first cap layer to obtain the desired flame retardancy (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Miyashita fails to disclose hydrogenated block copolymer having a weight average molecular weight of 100,000 to 150,000. 
Ziegler discloses molded article comprising hydrogenated polystyrene poly(ethylene-butylene)-polystyrene triblock copolymer such as SEPTON 8007 (paragraph 0023) and the copolymer has a weight average molecular weight of 100,000 to 400,000 (paragraph 0018) to obtain high impact strength (paragraphs 0003, 0004).
It would have been obvious to one of ordinary skill in the art to use the specific copolymer of Ziegler instead of copolymer of Miyashita to obtain high impact strength.
Regarding claims 10-11, Miyashita discloses multilayer comprising layer (I), i.e. core layer, (paragraph 0195) comprising a composition comprising 50 mass% or more (paragraph 0089) of polyphenylene ether (paragraph 0089) and 1 to 20 mass% of hydrogenated SEBS, i.e. hydrogenated diblock or triblock copolymer of an alkenyl aromatic compound and a conjugated diene, (paragraph 0096) and a layer (IV), i.e. first cap layer, disposed on a surface of the core layer (abstract) wherein the first cap layer comprises polypropylene (paragraphs 0109, 0369, 0382, 0387). Miyashita is silent regarding a second cap layer and it comprising polypropylene. However, Miyashita does teach a cap layer on a surface of the core layer to obtain mechanical strength (paragraph 406). Therefore, it would have been obvious to one of ordinary skill in the art to provide a second cap layer comprising polypropylene on the other surface of the core layer. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing a second cap layer would have achieved expected results such as enhanced mechanical strength. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960).
Miyashita fails to disclose hydrogenated block copolymer comprises 25 to 40 weight percent of polystyrene. 
Ziegler discloses molded article comprising hydrogenated polystyrene poly(ethylene-butylene)-polystyrene triblock copolymer such as SEPTON 8007 (paragraph 0023) and the copolymer has a weight average molecular weight of 100,000 to 400,000 (paragraph 0018) to obtain high impact strength (paragraphs 0003, 0004). Given that Ziegler discloses the same SEPTON 8007 as discloses in the present specification, it is clear that the copolymer of Ziegler would have the same polystyrene content as claimed in present claim.
It would have been obvious to one of ordinary skill in the art to use the specific copolymer of Ziegler instead of copolymer of Miyashita to obtain high impact strength.
Regarding claim 2, Miyashita discloses the multilayer sheet of claim 11, wherein the polyphenylene comprises polyphenylene ether in an amount of 50 mass% or more (abstract, paragraph 0089).
Regarding claim 3, Miyashita discloses the multilayer sheet of claim 11, wherein the polyphenylene has a viscosity of 0.6 or less (paragraph 0093).
Regarding claim 5, Miyashita discloses the multilayer of claim 11, wherein the multilayer further requires flame retardant additive in an amount of 30 mass% or less (paragraph 0099).
Regarding claim 6, Miyashita discloses the multilayer of claim 11, wherein the flame retardant comprises a halogen containing flame retardant (paragraph 0098).
Regarding claim 7, Miyashita discloses the multilayer of claim 11, wherein the polypropylene comprises a polypropylene homopolymer or a polypropylene copolymer (paragraphs 0109, 0135, 0379).
Regarding claim 8, Miyashita discloses the multilayer of claim 11, wherein the first cap layer further comprises an UV light absorber (paragraph 0491).
Regarding claim 9, Miyashita discloses the multilayer of claim 8 wherein the flame retardant additive comprises magnesium hydroxide or inorganic flame retardant, i.e. non halogenated flame retardant, (paragraph 0445).
Regarding claim 13, Miyashita discloses the multilayer of claim 11, wherein a thickness of the core layer is 25 microns or more (paragraph 0118) and the thickness of the multilayer is 200 to 1000 microns (paragraph 0482).
Regarding claim 14, Miyashita discloses the multilayer of claim 11, wherein given that Miyashita discloses the same layers including their compositions as presently claimed, it is clear that the multilayers of Miyashita would have the same properties as presently claimed.
Regarding claim 15, an article comprising the multilayer sheet of claim 11, wherein the article is photovoltaic module (paragraphs 0001-0002).
Regarding claim 21, Miyashita in view of Ziegler discloses the multilayer of claim 4, wherein the hydrogenated block copolymer comprises hydrogenated SEBS, i.e. triblock copolymer, (paragraph 0096) and wherein the polyphenylene comprises polyphenylene ether having viscosity of 0.2 dl/g to 0.6 dl/g measured in chloroform at 30 C (paragraph 0093). Given that present specification discloses the similar method of measuring the viscosity, it is noted that that the intrinsic viscosity of the polyphenylene ether would be the same. 
Miyashita fails to disclose hydrogenated block copolymer comprises 25 to 40 weight percent of polystyrene. 
Ziegler discloses molded article comprising hydrogenated polystyrene poly(ethylene-butylene)-polystyrene triblock copolymer such as SEPTON 8007 (paragraph 0023) and the copolymer has a weight average molecular weight of 100,000 to 400,000 (paragraph 0018) to obtain high impact strength (paragraphs 0003, 0004). Given that Ziegler discloses the same SEPTON 8007 as discloses in the present specification, it is clear that the copolymer of Ziegler would have the same polystyrene content as claimed in present claim.
It would have been obvious to one of ordinary skill in the art to use the specific copolymer of Ziegler instead of copolymer of Miyashita to obtain high impact strength.

Response to Arguments

Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
Applicant argues that Miyashita or Miyashita in view of Ziegler fail to obviate amended claim 4. However, it is noted that amended claim 4 is taught by Miyashita or Miyashita in view of Ziegler as explained above. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Applicant argues that Miyashita discloses a long list of flame retardants including magnesium hydroxide. However, the fact remains is that the magnesium hydroxide is present as a flame retardant. Therefore, absent evidence to the contrary, it would been obvious to one of ordinary skill in the art, to include one or more flame retardants, including those presently claimed, and thereby arrive at the present invention.
Regarding claim 11, applicant argues that Miyashita and Miyashita in view of Ziegler fail to teach the core layer comprises 60 to 68 wt% of polyphenylene. However, it is noted that paragraph 0089 of Miyashita does disclose polyphenylene ether in an amount of 50 mass% or more. Therefore, Examiner believes that Miyashita meets the claimed limitation of claim 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787